Order denying defendant’s motion for a change of venue, from New York County to Westchester County, unanimously reversed, with $20 costs and disbursements to the appellant, and the motion granted. The action comes within the provisions of subdivision 9 of section 183 of the Civil Practice Act. The pleadings indicate that the defendant claims certain rights, not only to the seventy-five-foot right of way concededly granted to it, but also with respect to other lands, it having been given the right to “remove and to clear all rocks, trees, brush, limbs, structures, and other obstructions, which might interfere with the right of way” (Grant of Easement made a part of the answer). Here then is an issue “ affecting an * ’ ” interest in real property” (Civ. Prac. Act, § 183, subd. 9). Besides, being an action in trespass, it must be tried in the county where the trespass was committed (Litchfield v. International Paper Co., 41 App. Div. 446; Nassau Hotel Co. v. Barnett, 164 App. Div. 203). Settle order on notice. Present — Peck, P. J., Breitel, Bastow, Botein and Rabin, JJ.